    Case 1:18-cv-08432-VEC-BCM Document 43 Filed 10/02/20 Page 1 of 3
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
UNITED STATES DISTRICT COURT                         DATE FILED: 10/2/2020
SOUTHERN DISTRICT OF NEW YORK

 TYRONE MASSEY,

                                 Plaintiff,
                                                                   18-CV-8432 (VEC)
                     -against-
                                                                        ORDER
 CAPTAIN SEWELL, #1716; CAPTAIN
 LEE (FEMALE),

                                 Defendants.

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiff, acting pro se, commenced this action on September 14, 2018,

alleging denial of timely medical care by Defendants while he was incarcerated in the Manhattan

Detention Complex (MDC), Dkt. 2;

       WHEREAS on October 2, 2019, Magistrate Judge Barbara Moses recommended

dismissal of this action, without prejudice, for failure to prosecute after Plaintiff failed to observe

numerous deadlines, failed to appear at two conferences, and failed to communicate about his

case for nearly eight months, Dkt. 30;

       WHEREAS on October 21, 2019, the Court received a letter from Plaintiff requesting an

extension and a copy of all relevant paperwork, explaining that he was once again incarcerated at

the MDC and that he, due to serious mental illness and drug use, neglected to follow the

developments in this case, Dkt. 31;

       WHEREAS Plaintiff indicated that he was then receiving the appropriate medications and

that he intended to continue prosecuting this action, Dkt. 31;

       WHEREAS on October 24, 2019, the Court declined to adopt the Report and

Recommendation recommending dismissal, to allow Plaintiff another chance to comply with the

Court’s orders and litigate this case on the merits, Dkt. 32;
      Case 1:18-cv-08432-VEC-BCM Document 43 Filed 10/02/20 Page 2 of 3




        WHEREAS the Court ordered Plaintiff to file an opposition to Defendants’ pending

motion to dismiss no later than November 27, 2019, to the extent that he intended to proceed

with this litigation, Dkt. 32;

        WHEREAS on December 6, 2019, the Court dismissed this case without prejudice

because Defendant again failed to respond as ordered, Dkt. 33;

        WHEREAS on February 10, 2020, Plaintiff filed a letter indicating that unnamed

corrections officials failed to mail his letter responding to Reports and Recommendations in three

separate cases in the Southern District of New York, Dkt. 35;

        WHEREAS on February 14, 2020, this Court denied Plaintiff’s motion to reopen the case

without prejudice, finding that the Plaintiff had not shown sufficient basis for the Court to reopen

the case under Federal Rule of Civil Procedure 60 and giving Plaintiff until March 13, 2020 to

explain why Plaintiff failed to comply with the Court’s deadlines, Dkt. 36;

        WHEREAS Plaintiff did not file a renewed motion by March 13, 2020, Dkt. 38;

        WHEREAS on August 18, 2020, Plaintiff wrote to the Court requesting copies of the

filings in his case, Dkt. 40;

        WHEREAS on September 29, 2020, Plaintiff filed a motion of reconsideration, alleging

the Department of Corrections were indifferent to his medical needs and had retaliated against

him for filing complaints, Dkt. 42; and

        WHEREAS Plaintiff also commits to diligently prosecuting this case, Dkt. 42;

        IT IS HEREBY ORDERED that Plaintiff’s motion is DENIED. The Court construes

Plaintiff’s motion as a request for relief from judgment under Federal Rule of Civil Procedure

60. But Plaintiff continues to allege conclusory and threadbare allegations about retaliation.

Plaintiff has not explained why he failed to respond to the Court’s February 14, 2020 Order by

                                                 2
      Case 1:18-cv-08432-VEC-BCM Document 43 Filed 10/02/20 Page 3 of 3




the March 13, 2020 deadline. The Court reminds Mr. Massey that this case is dismissed and

closed and is unlikely to be reopened in the future. If Mr. Massey believes the Department of

Corrections has retaliated against him, denied him medical care, or otherwise violated his

constitutional rights in instances not included in his September 14, 2018 complaint, Dkt. 2,

nothing in this Order precludes Mr. Massey from filing a new civil lawsuit under 42 U.S.C. §

1983 alleging such new and different claims.

          The Clerk of Court is respectfully directed to mail Plaintiff, at Tyrone Henry Massey,

ID#8952000522, Manhattan Detention Complex, 125 White Street, New York, NY 10013, the

following documents: a copy of this Order, docket entries 2, 28, 29, 30, 32, 33, 35, 36, and 38

and the docket sheet. The Clerk of Court is also respectfully requested to note mailing on the

docket.



SO ORDERED.

 Dated:      October 2, 2020
             New York, New York

                                                             VALERIE CAPRONI
                                                           United States District Judge




                                                   3
